Per Curiam.

The defendants-appellees have filed a motion to dismiss this appeal on questions of law and fact and retain it on questions of law only.
Section 2501.02, Revised Code, effective October 4, 1955, now provides that an appeal on questions of law and fact now *370lies only in the ten classes of action named in that section. The tenth class therein enumerated is injunction.
Reading the petition of the plaintiffs-appellants filed in the Common Pleas Court it is very apparent that the paramount relief sought is injunctive in nature.
The appeal is from the order of the trial court dissolving the injunction theretofore issued.
In an appeal on questions of law and fact there must have been a trial of factual issues in the lower court in addition to the prerequisite that the case be one in chancery.
For the above reasons the motion to reduce the appeal from one of law and fact to one of law only is overruled.
(xrieeith, P. J., Phillips and Donahue, JJ., concur.